Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 28-39 and 41-47 are pending and the subject of this FINAL Office Action.  


New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-33, 35-39 and 41-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 28-33, 35-39 and 41-47 are directed to the natural correlation between Alu ratios and cell lysis without significantly more.  See MPEP § 2106.04(d)(2).   More specifically, under step 2A of the Alice guidelines, claims 28-47 are directed to “determining an amount of a long Alu fragment in the sample, [] determining an amount of a short Alu fragment in the sample, and [] determining a ratio of the amount of the long Alu fragment and the short Alu fragment, wherein the ratio is indicative of the amount of cell lysis in the sample.”  Claims 35-37 recite the specific naturally-occurring Alu.  Claim 46 only recites a natural sample.  Thus, claims 1, 35-37 and 46 merely recite 
In fact, similar to the situation in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2015), 
the claims at issue, as informed by the specification, are generally directed to detecting the presence of a naturally occurring thing or a natural phenomenon, cffDNA in maternal plasma or serum. As we noted above, the claimed method begins and ends with a naturally occurring phenomenon.  

Id. at 1377.  Claim 28, under broadest reasonable interpretation, merely tells the reader to generically extract cfDNA (encompassing all techniques to extract cfDNA, which is required to detect cfDNA), then use generic amplification to amplify Alu fragments, then generically “analyze” the amplified DNA.  The “wherein a ratio of the amount of the long Alu fragment and the short Alu fragment, wherein the ratio is indicative of the amount of cell lysis in the sample” fails to recite any specific steps, rather only an inherent characteristic (i.e. natural correlation) of the Alu fragments.  In other words, claim 28 begins and ends with the natural correlation, just like in Ariosa.
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to correlating Alu ratios with cell lysis as explained above.  At best, claims 44-45 recite “wherein the method further comprises determining or suggesting a treatment based on the determined amount of non-self cell-free DNA in the sample” and “wherein the determining or suggesting a treatment regimen comprises treating the subject, providing information about a treatment to the subject, selecting or suggesting a treatment for the subject, or changing the treatment of the subject or suggesting such a change”; and claim 47 recites “wherein the sample is obtained from a transplant recipient.” However, claims 45-46 fail to recite any particular treatment, much less how the treatment is tailored based on the Alu ratios.  See MPEP § 2106.04(d)(2).  See MPEP § 2106.04(d)(2).  
Under step 2B, claims 29-33 and 38-43 fail to recite additional elements that amount to significantly more than the natural correlation between Alu ratios and cell lysis.  See MPEP § 2106.05.  Claim 28 recites generic, conventional “extracting cell-free DNA from the sample,” and generic, conventional “amplify a long Alu fragment that is 171-300 base pairs in length and a short Alu fragment that is 75-170 base pairs in length.”  See US 2017/0283788; WO 2006/128192 A2.  Claims 29-34 and 38-43 are directed to conventional Alu qPCR techniques.  See US 2017/0283788; WO 2006/128192 A2.  Furthermore, there is no evidence of record of an improvement in cell lysis detection or any other technological field; nor recitation of a particular machine; or recitation of a non-routine, non-conventional step.  See MPEP § 2106.05.  
	In sum, the claims are directed to ineligible subject matter because they are directed to the natural correlation between Alu ratios and cell lysis without significantly more.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28- 30, 35-37, 39 and 41-47 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KHOJA (US 2017/0283788).
	As to claims 28-30, 35-37 and 46-47, KHOJA teaches qPCR detection of Alu247:Alu115 using SEQ ID NOS: 1, 10 and 13 in blood samples to detect transplant rejection (paras. 0004, 0028, 0032-33).  The cfDNA is extracted (Title, para. 0023, 0028, as examples).  The cfDNA is quantified (para. 0032, for example).  KHOJA explicitly explains that transplant rejection status can be detected using cfDNA integrity:
Detection and/or quantitation of certain biomarkers such as cell free DNA (cfDNA) in biological samples like blood, saliva, sputum, stool, urine, or tissue can help to diagnose disease, establish a prognosis, and/or aid in selecting or monitoring treatment. . . . cfDNA is also becoming increasingly important as a marker for early detection of transplant/allograft rejection, since the cfDNA that is shed from donor tissue is readily identifiable by donor-specific genetic sequence variations (De Vlaminck et al. (2013) Circulating Cell-Free DNA Enables Noninvasive Diagnosis of Heart Transplant Rejection. Sci Transl Med 6(241):241ra77; Snyder et al. (2011) Universal noninvasive detection of solid organ transplant rejection. Proc Natl Acad Sci USA 108(15):6229-6234).

(para. 0004).  Thus, a skilled artisan reading KHOJA would conclude that the cfDNA integrity analysis using Alu247:Alu115 “is indicative of the amount of cell lysis in the sample,” as claimed (instant claim 28); and “indicative” of transplant rejection (e.g. instant claim 47).
	As to claims 39-43, KHOJA teaches using standard curve (paras. 0028-30).
	As to claims 44-45, KHOJA teaches treating based on Alu ratios (para. 0004).
	As to “wherein a ratio of the amount of the long Alu fragment and the short Alu
fragment, wherein the ratio is indicative of the amount of cell lysis in the sample,” at best, this merely states an inherent characteristic of the Alu ratio; or an intended use of determining cell lysis in the sample; both of which fails to distinguish over the prior art .
	
New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over KHOJA, in view of KRUPEY (WO 01/34844 A1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar white blood cell spiking to the techniques of KHOJA with a reasonable expectation of success.
As to claim 28, KHOJA teach the elements of these claims as explained above.
	KHOJA does not explicitly teach white blood cell spiking.
	However, KRUPEY teaches to spike cell samples for downstream analysis with white blood cells as a known option in the art of DNA detection (Materials and Methods).  The Office also takes Official Notice that cell spiking for qPCR was routinely performed in the art, and optimizing cell numbers for the particular assay was routinely performed.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar white blood cell spiking for qPCR to provide sample and qPCR controls with a reasonable expectation of success.

Claims 31-33 are rejected under 35 U.S.C. § 103 as being unpatentable over KHOJA, in view of SUNAMI (WO 2006/128192 A2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar qPCR probe design to the Alu247 and Alu 115 sequences of KHOJA to yield the probes of SEQ ID NOS: 1, 10 and 13 with a reasonable expectation of success.
As to claims 28-30, KHOJA teach the elements of these claims as explained above.
	KHOJA does not explicitly teach using qPCR probes such as SEQ ID NOS: 1, 10 and 13.
	However, KHOJA explicitly teaches to use familiar qPCR technique to detect Alu247:Alu115 (paras. 0024-30).  To this end, a familiar option other than SYBR-based qPCR of KHOJA was Taqman or probe-based qPCR of SUNAMI.  SUNAMI teaches to use probe-based qPCR to detect Alu247:Alu115 using familiar qPCR probe designs (pgs. 12, 59).  SUNAMI further teaches the sequences of Alu247 and Alu115 to makes these probes (Figs. 6, 11).  In other words, a skilled artisan of ordinary creativity would have been motivated to apply familiar qPCR probe design parameters to yield the following probes:
Query Instant SEQ ID NO: 1/Sbjct SUNAMI Figs. 6, 11

    PNG
    media_image1.png
    69
    358
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar qPCR probe design parameters and familiar Alu sequences to design the qPCR probe of SEQ ID NO: 10 with a reasonable expectation of success.

Allowable Subject Matter
	Claim 34 is objected to because claim 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action.  Claim 34 would be allowable over the prior art because the prior art fails to teach or suggest to detect cell lysis using Alu175:Alu79 using qPCR probes SEQ ID NOS: 10 (Alu175) and 13 (Alu79).  Claim 34 also passes subject matter eligibility test because this combination of probes is non-routine.

Prior Art
The following prior art is only a sampling of the prior art pertinent to Alu247:Alu115 detection: US 20090280479; US 20160186239; US 20170152561; US 20170218458; US 20180288982; Hao et al, Circulating cell-free DNA in serum as a biomarker for diagnosis and prognostic prediction of colorectal cancer, Br J Cancer. 2014 Oct 14;111(8):1482-9. doi: 10.1038/bjc.2014.470. Epub 2014 Aug 26.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637